Phillips, P. J. This is a proceeding for bastardy heard in the County Court of Union County, and by appeal brought to this court. This court held in Rogers v. The People, etc., 34 Ill. App. 448, that an appeal did not lie to this court from a judgment of a County Court in a bastardy proceeding. In Scharf v. The People, etc., 134 Ill. 240, where the Supreme Court held an appeal did not lie from this court, etc., in cases of that character, the court held: “ It is important that cases of this character should be placed where they belong. The defendant is permitted the verdict of two juries and the right to appeal to the Appellate Court.” That regulation by the Supreme Court of the right of the defendant to the verdict of two juries has reference to the verdict of a jury in the County Court and in the Circuit Court. We adhere to the rule announced in Rogers v. The People, etc., supra. The appeal is dismissed. Appeal dismissed.